DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 12-15 recite the device being provided in a variety of different fluidic sets.  However, these sets are not positively recited in the claims and are merely intended uses of the device.  Therefore, the examiner does not consider claims 12-15 to provide patentable weight to the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-17 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Chevallet et al., US 2005/0247203 (Chevallet).
Regarding claim 1, Chevallet discloses a gas separation device for physiological fluids (abstract, figs. 1-7) comprising:
A head section (REF 24, fig. 3) having a largest diameter extending perpendicular to a plan bisecting the device;
A fluid inlet (REF 7a, fig. 1, ¶ 0052);
A tubular tail section (from REF 19 to REF 9a) extending downwardly from the head section, the tubular tail section smaller in diameter or cross-sectional distance than the largest diameter of the head section (figs. 1, 3), the tubular tail section including at least one smooth curve, jog, and/or undulation (REF 25, fig. 1) positioned and arranged to cause fluid flowing from the head section, through the tubular tail section, to change direction at least one time (i.e. centrifugally about REF 25); and
A fluid outlet (REF 9a, fig. 1, ¶ 0054) located at a distal end of the tubular section, beneath the fluid inlet, wherein the smooth curve, jog, and/or undulation assists with the separation of air from fluid (via density separation during centrifugal flow).
Regarding claim 2, Chevallet discloses a device wherein the fluid outlet at the distal end of the tail section extends generally horizontally when the device is mounted for operation (see “the device can in fact operate with its longitudinal axis inclined”, ¶ 0049).  Additionally, since the only thing being claimed is the device of claim 1, features drawn to the limitation “mounted for operation” and relying on non-claimed elements are not considered to provide patentable weight, said features providing a desired respective orientation in light of said non-claimed elements.  
Regarding claim 3, Chevallet discloses a device wherein the fluid inlet extends generally horizontally when the device is mounted for operation (figs. 1, 6).  Additionally, since the only thing being claimed is the device of claim 1, features drawn to the limitation “mounted for operation” and relying on non-claimed elements are not considered to provide patentable weight, said features providing a desired respective orientation in light of said non-claimed elements.  
Regarding claim 4, Chevallet discloses a device wherein the diameter of the tubular tail section narrows as it extends from the head section to the fluid outlet (from REF 19 to REF 9a, fig. 1).
Regarding claim 5, Chevallet discloses a device wherein the top of the head section includes an enlarged upper area for air collection (see circular aperture above REF 24, figs. 3, 5).
Regarding claim 11, Chevallet discloses a device which is in the shape of a seahorse (fig. 1).
Regarding claims 12-15, Chevallet discloses a device capable of being provided in an extracorporeal circuit (fig. 6).  Additionally, limitations drawn to how the device is provided or used do not impart patentable weight to the claim since such provisions do not require structure beyond the device itself and are merely considered preferred intended uses.
Regarding claim 16, Chevallet is relied upon in the rejection of claim 1 set forth above.  Chevallet further discloses the inlet being positioned such that fluid is provided tangentially, thereby causing spiral movement about the interior of the device (abstract, figs. 3, 5).
Regarding claim 17, Chevallet discloses a device which has a toroidal top (REF 24) leading to an inner cone (interior of REF 14, figs. 3, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevallet in view of Nakayama et al., US 2007/0239097 (Nakayama).
Regarding claim 6, while Chevallet recognizes the need for valve structures to release gases collected in the device (¶ 0011, 0088), Chevallet does not disclose a device comprising a check valve located at an opening of the head section.  However, Nakayama discloses a gas separation device (abstract, fig. 1) comprising a head section for collecting gases (REF 6), wherein said head section includes a gas release valve (REF 30a, 30b, ¶ 0019).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Chevallet to include a gas release valve as described in Nakayama within the head section since it has been held that rearranging parts of an invention, in light of Nakayama, involves only routine skill in the art (MPEP 2144.04, Section VI, Part C).
Regarding claim 7, Nakayama further discloses that said valve is a check valve (¶ 0019).
Regarding claim 8, Nakayama further discloses that the valve includes a seal that stretches to open under gas pressure and self closes once the gas pressure is released (see “duckbill valve”, ¶ 0040-0041).
Regarding claim 10, Nakayama further discloses that the valve includes a resealable septum (see “duckbill valve”, ¶ 0040-0041) located at an opening in the top of a head section.
Regarding claims 18-20, Chevallet (in view of Nakayama) is relied upon in the rejections of claims 1 and 6-8 set forth above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevallet in view of Wojke, US 5849065 (Wojke).
Regarding claim 9, while Chevallet discloses the use of a hydrophobic membrane to prohibit fluids from entering a gas purge line (REF 32, ¶ 0082), Chevallet does not disclose the membrane being located beneath a top of the head section.  However, Wojke discloses a gas separation device (abstract, fig. 1) comprising a hydrophobic membrane (REF 9, fig. 1, C4/L38-41) located beneath a top of a head section.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Chevallet to include the hydrophobic membrane as described in Wojke since it has been held that rearranging parts of an invention, in light of Wojke, involves only routine skill in the art (MPEP 2144.04, Section VI, Part C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779